DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 3 and 5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Forest below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claim 1, the phrase “or equivalent shape” is undefined and indefinite.  The specification provides some examples of equivalent shapes, but is not limited.  See “etc.” in [0024] of the published version of the application.  Other claims are rejected by dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forest (US 20050184413).
As to claims 1 and 7, Forest teaches (Fig. 3) a method for impregnating a fibrous preform by injection ([0006]).  Forest provides a two part mold (31, 32), placing a fibrous preform (57) in the mold with a circular cross-section seal (40, 45), closing the mold (inherent) such that the two portions of the mold cooperate with the seal and shut off the passage, and impregnating the fibrous preform with an impregnation resin ([0006]).
While the embodiment of Forest in Fig. 3 relied upon above does not specifically show an inlet orifice and a vent orifice “placed on opposite sides of the mold”, Forest provides other embodiments where resin flows around and through the preforms can be changed ([0014]).  In at least one of those embodiments, an inlet orifice and a vent orifice are placed on opposite sides of the mold (Fig. 5A, inlet 16 and outlet 22; Figs. 2A-2B).
One of ordinary skill in the art would have found it prima facie obvious to utilize any of the inlet/outlet configurations taught by Forest motivated by the desire to change or improve how resin flows around and through the preforms ([0014]).
	As to claim 2, Forest teaches that the seal (Fig. 1) extends in the mold over substantially the entire length of the fibrous preform between opposite sides of the mold.  
As to claims 5 and 10, Forest teaches (Fig. 3) a method for impregnating a fibrous preform by injection ([0006]).  Forest provides a two part mold (31, 32), placing a fibrous preform (57) in the mold with a seal (40, 45) that includes a U-shaped cross section (See annotated figure below), closing the mold (inherent) such that the two portions of the mold cooperate with the seal and shut off the passage, and impregnating the fibrous preform with an impregnation resin ([0006]).

    PNG
    media_image1.png
    295
    726
    media_image1.png
    Greyscale

While the embodiment of Forest in Figs. 1 and 3 relied upon above does not specifically show an inlet orifice and a vent orifice “placed on opposite sides of the mold”, Forest provides other embodiments where resin flows around and through the preforms can be changed ([0014]).  In at least one of those embodiments, an inlet orifice and a vent orifice are placed on opposite sides of the mold (Fig. 5A, inlet 16 and outlet 22; Figs. 2A-2B).
One of ordinary skill in the art would have found it prima facie obvious to utilize any of the inlet/outlet configurations taught by Forest motivated by the desire to change or improve how resin flows around and through the preforms ([0014]).
As to claims 6 and 9, the edge of the Forest preform is engaged in the cavity of the U-shape of the seal (See annotated figure above) and the seal extends in the mold over substantially the entire length of the fibrous preform between opposite sides of the mold. 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Forest (US 20050184413) in view of Sheikh-Ahmad (Machining of Polymer Composites, 2009).  Forest teaches the subject matter of claims 1 and 5 above under 35 U.S.C. 103. 
As to claims 8 and 11, Forest teaches the claimed impregnating to obtain a reinforced material.  However, Hosokawa is silent to machining any of the surfaces of the composite.  However, Sheikh-Ahmad teaches that machining is often required for fiber-reinforced composites to bring components into dimensional requirements (page 37).  One would have recognized that the Sheikh-Ahmad cutterhead could be used on all surfaces of the Forest article. It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Sheikh-Ahmad into Forest as an obvious improvement that would have the desirable effect of bringing the components into dimensional requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742